Citation Nr: 0032142	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  95-41 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bladder cancer, claimed to be secondary to exposure to 
ionizing radiation.  

2.  Service connection for prostate cancer, claimed to be 
secondary to exposure to ionizing radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to March 
1956 and from April 1957 to May 1960.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the August 1995 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The issue of entitlement to service connection for prostate 
cancer is the topic of the REMAND that follows this decision.  


FINDINGS OF FACTS

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was denied for bladder cancer, claimed 
to be secondary to ionizing radiation exposure, in a Board 
decision dated in June 1989.  

3.  The veteran attempted to reopen his claim for service 
connection for bladder cancer based on ionizing radiation 
exposure in January 1995.  

4.  The evidence received into the record since the 1989 
decision includes a May 1995 VA record that shows that 
bladder cancer was first diagnosed in 1984, an October 1996 
opinion based on an inaccurate factual premise that was 
considered and rejected in the prior denial, and reports of 
current treatment that do not link current complaints with 
the veteran's service.  



CONCLUSIONS OF LAW

New and material evidence has not been received to reopen the 
claim for service connection for bladder cancer.  
38 U.S.C.A. §§ 1110, 1131, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.104, 3.156(a), 3.303 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection was denied for cancer of the bladder in a 
Board decision, dated in June 1989.  At that time the veteran 
reported that the cancer was developed as a result of 
exposure to ionizing radiation.  Specifically, he stated that 
he had been exposed to atmospheric radiation in his duties as 
an air policeman at Nellis Air Force Base in Nevada over the 
period of 1957 to 1959.  An August 1986 report of the 
Department of the Air Force shows that the veteran had no 
record filed with the National Personnel Records Center.  
Without personnel records, the search necessary for 
confirming the veteran's participation in atmospheric nuclear 
testing could not be accomplished.  In addition, reports of 
VA treatment showed that cancer of the bladder was first 
diagnosed in 1984.  Based on VA records, and a report of the 
Defense Nuclear Agency, the Board determined:  

Cancer of the bladder was not manifested 
until many years after separation from 
service and was not a result of exposure 
to ionizing radiation during service.  

Hence, the Board concluded:  

Cancer of the bladder was not incurred in 
or aggravated by service, nor can cancer 
of the bladder be presumed to have been 
incurred therein.  (38 U.S.C. 301, 310, 
312, 313, 331, 337; 38 C.F.R. 3.102,  
3.307, 3.309, 3.311b)

To reopen a finally denied claim, a veteran must submit new 
and material evidence.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.104, 3.156(a) (1999).  The initial 
question before the Board is the limited question of whether 
the veteran has submitted new and material evidence to reopen 
his previously denied claim.  If the Board determines that 
the evidence is new and material, the case is reopened and 
evaluated in light of all the evidence, both new and old.  
Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit implied that a decision concerning the materiality of 
evidence submitted to reopen a claim follows, and is separate 
from, a decision as to whether the evidence is new.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321 (1999).  See also 
Smith v. West, 12 Vet. App. 312 (1999).  If the Board 
determines newly presented evidence is cumulative of 
previously considered evidence and is not "new", for 
purposes of reopening a claim, that should end the Board's 
analysis of whether the evidence is "new and material".  
Vargas-Gonzalez, supra.  The credibility of new evidence is 
presumed for purposes of determining whether new and material 
evidence has been presented to reopen a previously denied 
claim.  Kutscherousky v. West, 12 Vet. App. 369 (1999) citing 
Evans v. Brown, 9 Vet. App. 273 (1996).  

With respect to materiality, the Federal Circuit, in Hodge 
invalidated the Colvin test, reasoning that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent but also inconsistent with the 
promulgated regulation on point, 38 C.F.R. §  3.156(a), that 
merely requires that the newly submitted evidence "be so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  The Federal Circuit's 
holding, in Hodge, stressed that under the regulation, new 
evidence that was unlikely to convince the Board to alter is 
previous decision could be material if that evidence "merely 
contribute[d] to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or 
disability" and provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision."  See Hodge v. West, 
supra.  The Federal Circuit noted that "any interpretive 
doubt must be resolved in the veteran's favor" and that 
"the regulation imposes a lower burden to reopen than the 
Colvin test."  Hodge v. West, 155 F.3d. at 1361, n.1.

In this case, the RO, in essence, did not reopen the 
veteran's claim for service connection, as it did not review 
the merits of veteran's claim.  Regardless of the 
determination reached by the RO, the Board must find new and 
material evidence in order to establish its jurisdiction to 
review the merits of a previously denied claim.  Judicial 
interpretation of the law has construed 38 U.S.C.A. §§ 5108 
and 7104 to require the Board itself to determine whether new 
and material evidence has been presented before it can reopen 
a claim and readjudicate and issues going to the merits of 
the claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).  Likewise, VA O.G.C. Prec. 05-92, 57 Fed Reg. 49744 
(1992) provides that the Board has the authority to determine 
on a de novo basis whether a claim has been properly 
reopened.  The Board agrees with RO that the claim is not 
reopened.  

The evidence received into the record following the last 
final disallowance includes a May 1995 reports of VA 
treatment confirming that the first documented evidence of 
cancer of the bladder was recorded in 1984.  This evidence is 
not new inasmuch as it restates facts previously considered 
in the Board's earlier determination.  

However, the report of the October 1996 VA examination shows 
that the examiner offered the opinion that the veteran's 
cancers of the bladder and of the prostate, "could be caused 
by the patient's association with large amounts of ionizing 
radiation."  However, the factual premise upon which this 
opinion was based, i.e., that the veteran had been exposed to 
large amounts of ionizing radiation, had been previously 
considered and rejected by the Board.  The presumption of 
credibility of the evidence does not arise in this case.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1993).  Rather an 
opinion based upon an inaccurate factual premise has no 
probative value.  Cf. Hadsell v. Brown, 4 Vet. App. 208, 209 
(1993).  Thus, it cannot be new and material evidence.  
Reonal v. Brown, 5 Vet. App. 458.  

In addition, evidence of contemporaneous evaluation and 
treatment has been received into the record since the prior 
1989 Board decision.  These records show continued evaluation 
and treatment for bladder cancer.  These record are new 
inasmuch as they were not previously of record.  However, 
because these reports do not link current disability with 
injury or disease incurred during the veteran's active 
service, they cannot be considered material evidence 
sufficient to reopen his claim.  Cornele v. Brown, 6 Vet. 
App. 59 (1993).  Hence, although new, the additional evidence 
is not material to the issue at hand.  


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for bladder cancer, claimed to 
be secondary to exposure to ionizing radiation.  


REMAND

With respect to the claim for service connection for prostate 
cancer, there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals


 

